Title: To Thomas Jefferson from Robert Gamble, 10 May 1793
From: Gamble, Robert
To: Jefferson, Thomas



Sir
Richmond May 10th. 1793

A subject of considerable importance to myself as an individual, and probably to our part of Virginia, has been proposed to me to day, by Monsr. Genet, The French Ambassador now on his way to Philadelphia.
In consequence of Governor Lee, introducing me to him, as a fit person to act as Agent, in this State, to purchase Flour, and other supplies for France—Monsr. Genet has taken in writing from me an Estimate of the quantity of Flour on hand on this River, Alexandria &c. But as he can make no decision until he arives with you—He can only Say that I Shall be on the same footing as to compensation say, Commission &c. as others he may appoint.
As our intercourse with France is in a manner not begun, and the War in Europe wholly prevents negociations thro’ our British Correspondents, as usual to that Country, for Supplies we might send to the French Republic—Add to this every Measure, that can be adopted by Certain Characters influential in the Commercial line, will be used to Counteract my efforts to make purchases, (I being a Virginian,)—and also refuse Mr. Genets Bills should he have no other Resource but drafts on the French Government.
Therefore, should it Coincide, with the disposition, and appropriations made by the American Government to pay any part of the debt we owe to France in the produce of our Country So much wanted by them, Treasury drafts on the Collectors—or Loan officer of this state, will enable me to secure the Flour, and ship it as fast as American Vessells, or others He may direct, can be obtained to carry if off. Or, if a  Certain proportion of money can be advanced in the manner Specified, And Monsr. Genets Bills be authenticated in such a Manner, in any official way that will inspire Confidence, that those Bills will be paid in Paris, in gold and silver Coin—Specifying the rate of the Milled Dollar &c &c, no difficulty appears that can impede supplies being obtained from Pensylvania, Maryland and Virginia sufficient for the present exegincy, from the remains of the present crop, on hand—and the Growing Crop in this state has the most flattering appearance.
As a Virginian, I am truly anxious, that our Markets Should not be always dependant, on Philadelphia or any other port. Our Planters are turning Farmers. Our Mills make flour that is not surpassed by any in america—in 4 years the 3 little Counties of Augusta Rockbridge, and Rockingham, which is contigious to your seat—from having but one Manufacturing Mill only has upwards of 100 Merchant Mills, in great perfection. And our adventuring farmers are coming with their Batteaus loaded down James River thro’ the Blue Ridge within 3 and 4 miles of Lexington. Yesterday and to day I have received upwards of 500 Barrels sent to me by that mode. And the men assure me 2,000 will come the same route in this month—exclusive of the quantities that now Come to Milton and Warren in your Neighborhood Over Rockfish Gap.
I trust sir, the liberty I have taken with you on this subject, will not be displeasing, to you. To you I write in Confidence, being assured your efforts will not be wanting to enable such Agents as Monsr. Genet may apoint, to obtain the supplies which His Nation are in such want of—and which we so much abound in.
I have not the honor of a personal acquaintance with, you, but the important office you fill; induces me with frankness, and familiarity, to communicate, a matter I feel interested in, as a Citizen of the United States, and particularly as a Virginian. Governor Lee, Colo. Harvie, Willson C. Nicholas, and many others, of your acquaintances will be surety for my faithful performance of any Contract I undertake, respecting the matter mentioned. I am with regard & Esteem Your mo. Ob Hue Servt

Ro. Gamble
 
